DETAILED ACTION
This action is responsive to the Request for Continued Examination filed July 18, 2022. Claims 1, 5-9, 24, 26, 28, 29, and 32-41 are pending. Claims 32-41 are new. Claims 32-38 are withdrawn from consideration. Claims 2-4, 10-23, 25, 27, 30, and 31 are cancelled. Claims 1, 5-9, 24, 26, 28 and 29 are amended. Claims 1 and 24 are independent.

As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment –Show Support & Respond
Acknowledgment is made of applicant's Amendment, filed 07-18-2022. The changes and remarks disclosed therein have been considered.
Support per MPEP 2163(II)(A)
Applicant is reminded that when amending claims or presenting new claims, applicant is required to show where the originally filed disclosure supports the amendments. MPEP 2163(II)(A). Here, applicant substantively amended claim 1 and presented new claims 32-41 without making any attempt to point out support as required. In the recent Reply, applicant states, “All amendments are fully supported by the originally filed application, and thus no new matter is added,” (Remarks 7).

The recent amendment made to claim 1 is relying upon limitations from prior claim 27, which was added as a new claim in the Reply filed March 31, 2022. In the Reply filed March 31, 2022, applicant did not point out where support could be found in the originally filed disclosure for this newly added claim, but instead stated, “All amendments are fully supported by the originally filed application, and thus no new mater is added.” The examiner carefully reviewed the originally filed disclosure for the support for the substantive amendment made to claim 1 (which corresponds to a previously newly added claim from March 31, 2022) and finds Figure 4B shows the details of claim 1, which is marked-up by the Examiner below:
    PNG
    media_image1.png
    806
    856
    media_image1.png
    Greyscale

Figure 4B shows the “second TFT” 220 formed above the “first TFT” 210, where the second TFT’s “gate” 413 is connected to one of the first TFT’s electrodes 411, where the second TFT’s “gate” 413 is between the substrate (not shown but on the bottom) and the second TFT’s “channel” 402, and the second TFT’s “channel” 402 is between the second TFT’s “gate” 413 and the second TFT’s first & second electrodes 411 and 412 because the second TFT’s orientation of the gate under the channel and its first & second electrodes over the channel.
Similar amendments were made to independent claim 24, which is now included in the elected invention.
Complete Reply per Rule 111
Further, applicant is reminded that when filing a reply to an Office action on the merits, applicant is required to:
(1) "distinctly and specifically point[] out the supposed errors in the examiner's action," per 37 C.F.R. 1.111(b);
(2) "reply to every ground of . . . rejection in the prior Office action," per 37 C.F.R. 1.111(b);
(3) "present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references," per 37 C.F.R. 1.111(b);
(4) “clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited,” per 37 C.F.R. 1.111(c); and
(5) “also show how the amendments avoid such references,” 37 C.F.R. 1.111(c).

Although applicant substantively amended independent claim 1, applicant merely copy-pastes claim 1 (Remarks 7), merely recites the claim language from the recently added clauses to claim 1 (Remarks 7–8), and generally concluded “none of the cited references teach or suggest these limitations,” (Remarks 8). In the prior Office action, the examiner indicated former claim 27 as objected to for containing allowable subject matter. Under further consideration, however, the examiner finds Yamazaki et al. (US 20110122670) meets the claims. Examiner’s markups of Yamazaki are provided in the anticipation rejection for clarity. 
	
Election/Restrictions
Newly submitted claims 32-38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Claims 32-34 are directed towards non-elected invention II of the action dated 10/18/2021. Claims 35-38 are not directed towards the elected invention I, a thin-film transistor, of the action dated 10/18/2021, would be classified in H01L27/1259, are related to each other as a combination sub-combination, and require a sperate search than the elected invention. The election of invention 1 in the restriction of 10/18/2021 was made without traverse on 12/16/2021.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Independent claim 24 was amended to reflect amendments made to independent claim 1, and new claims 39-41 were added. Claim 24 now corresponds to the elected invention Group 1, and its dependent claims 39-41 are examinable with elected invention Group 1.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because it is old. For example, instant application Figure 2 is identical to Intel Corporation’s U.S. Patent 7,123,500 Prior Art Figure 1 (or its Figure 3 or Figure 5).  MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Figure 2 is old (see Drawings objection). As such, the description of Figure 2 represents background information that should be placed under the heading, “BACKGROUND OF THE INVENTION” (MPEP 608.01(c)). Appropriate correction is required.

Claim Objections
Claim(s) 28 is/are objected to because of the following informalities:

Claim(s) 28 recite(s) the recites essentially the same limitation as claim 26.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24, 26, 28, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, US 20110122670 A1.

    PNG
    media_image2.png
    970
    1042
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    628
    934
    media_image3.png
    Greyscale

As to claim 1, Yamazaki discloses an integrated circuit (IC) device (see Yamazaki Fig 16), comprising: 
a first thin-film transistor (TFT) (see Yamazaki Fig 2A Ref 160); and 
a second TFT (see Yamazaki Fig 2A Ref 162); wherein: 
each of the first TFT and a second TFT includes a pair of a source electrode and a drain electrode (see Yamazaki Fig 2A Ref 160 and 162),
a first electrode of the pair of the first TFT (see Yamazaki Fig 2A Ref 124) is coupled to a gate electrode of the second TFT (see Yamazaki Fig 16), 
the first TFT is in a first layer (see Yamazaki Fig 2A Refs 106, 126, and 128) over a substrate (see Yamazaki Fig 2A Ref 100), 
the second TFT is in a second layer over the substrate (see Yamazaki Fig 2A Refs 132, 136a, 138, 144, and 146), the first layer being between the substrate and the second layer (see Yamazaki Fig 2A Refs 106, 126, and 128),
a gate electrode of the second TFT (see Yamazaki Fig 2A Ref 136d) is spatially between the substrate and a channel material of the second TFT (see Yamazaki Fig 2A Ref 140), 
the channel material of the second TFT (see Yamazaki Fig 2A Ref 140) is spatially between the gate electrode (see Yamazaki Fig 2A Ref 136d) of the second TFT (see Yamazaki Fig 2A Ref 140) and a first electrode of the pair of the second TFT (see Yamazaki Fig 2A Ref 142a), and 
the channel material of the second TFT (see Yamazaki Fig 2A Ref 140) is spatially between the gate electrode of the second TFT (see Yamazaki Fig 2A Ref 136d) and a second electrode of the pair of the second TFT (see Yamazaki Fig 2A Ref 142b).

As to claim 24, Yamazaki discloses a computing device, comprising: 
a circuit board (see Yamazaki Para [0346]); and a device (see Fig 16) coupled to the circuit board, wherein the device includes a first thin-film transistor (TFT) (see Yamazaki Fig 2A Ref 160) and a second TFT (see Yamazaki Fig 2A Ref 162), wherein: 
each of the first TFT and a second TFT includes a pair of a source electrode and a drain electrode (see Yamazaki Figs 2A Ref 160 and 162),
a first electrode of the pair of the first TFT (see Yamazaki Fig 2A Ref 124) is coupled to a gate electrode of the second TFT (see Yamazaki Fig 16), the first TFT is in a first layer over a substrate (see Yamazaki Fig 2A Refs 106, 126, and 128), 
the second TFT is in a second layer over the substrate (see Yamazaki Fig 2A Refs 132, 136a, 138, 144, and 146), the first layer being between the substrate and the second layer (see Yamazaki Fig 2A Refs 106, 126, and 128), 
a gate electrode of the second TFT (see Yamazaki Fig 2A Ref 136d) is spatially between the substrate and a channel material of the second TFT (see Yamazaki Fig 2A Ref 140), the channel material of the second TFT is spatially between the gate electrode of the second TFT (see Yamazaki Fig 2A Ref 136d) and 
a first electrode of the pair of the second TFT (see Yamazaki Fig 2A Ref 142a), and the channel material of the second TFT (see Yamazaki Fig 2A Ref 140) is spatially between the gate electrode of the second TFT (see Yamazaki Fig 2A Ref 136d) and a second electrode of the pair of the second TFT (see Yamazaki Fig 2A Ref 142b).

As to claim 26, Yamazaki discloses the IC device according to claim 1, wherein: 
a channel material (see Yamazaki Fig 2A Ref 116) of the first TFT (see Yamazaki Fig 2A Ref 160) is spatially between a gate electrode of the first TFT (see Yamazaki Fig 2A Ref 110a) and the first electrode of the pair of the first TFT (see Yamazaki Fig 2A Ref 124).

As to claim 28, Yamazaki discloses the IC device according to claim 1, wherein: 
a channel material (see Yamazaki Fig 2A Ref 116) of the first TFT (see Yamazaki Fig 2A Ref 160) is spatially between a gate electrode of the first TFT (see Yamazaki Fig 2A Ref 110a) and the first electrode of the first TFT (see Yamazaki Fig 2A Ref 124).

As to claim 39-41, Yamazaki discloses the computing device of claim 24. 
Examiner takes notice that implementations of the computing device in particular devices is common and well known, and that Yamazaki enumerates such applications in paragraphs [0346]-[0363].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US 20110122670 A1, in view of Van Houdt, US 20180102365 A1.

As to claim 5, Yamazaki discloses the IC device according to claim 1, wherein 
a gate electrode of the first TFT is coupled to a line (see Yamazaki Fig Yamazaki 1).

Yamazaki does not appear to explicitly disclose a write wordline.

Van Houdt discloses a write wordline (see Van Houdt Fig 1b Ref WLw1).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular interconnect arrangement, as disclosed by Van Houdt. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to increase cell density (see Van Houdt Para [0005]).

As to claim 6, Yamazaki and Van Houdt disclose the IC device according to claim 1, wherein 
a second electrode of the pair of the source electrode and the drain electrode of the first TFT of the first TFT (see Van Houdt Fig 1b Ref 224) is coupled to a write bitline (see Van Houdt Fig 1b Ref BLw).

As to claim 7, Yamazaki and Van Houdt disclose the IC device according to claim 1, wherein 
a first electrode of a pair of a source electrode and a drain electrode of the second TFT (see Van Houdt Fig 1b Ref 234) is coupled to a read wordline (see Van Houdt Fig 1b Ref SL).

As to claim 8, Yamazaki and Van Houdt disclose the IC device according to claim 1, wherein 
a second electrode of a pair of a source electrode and a drain electrode of the second TFT (see Van Houdt Fig 1b Ref 236) is coupled to a read bitline (see Van Houdt Fig 1b Ref BLr1).

As to claim 9, Yamazaki and Van Houdt disclose the IC device according to claim 1, wherein 
the first electrode of the first TFT is coupled to a storage node of the memory cell, and the gate electrode of the second TFT is coupled to the storage node (see Van Houdt Fig 1b Ref 212).

As to claim 29, Yamazaki discloses the memory cell according to claim 1, wherein 
a channel material of the first TFT includes a semiconductor.

Yamazaki does not appear to disclose one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus.

Van Houdt discloses one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus (see Van Houdt Para [0043]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular substrate, as disclosed by Van Houdt. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to reduce leakage (see Van Houdt Para [0043]).

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 

Newly added claims 32-38 do not appear to be directed towards the election made 12/16/2021. Previously indicated allowable subject matter does not appear to be incorporated into their independent claims in their entirety, and amended claims do not appear to overcome the previously presented prior art upon reconsideration..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/03/2022